EZNE‘II GENERAL
                      OF-XAS




Honorable John Allen             Opinion No. M-351
Chairman, Conservation and
  Reclamation Committee,         Re:   House Bill No. 176, 61st
House of Representatives               Legislature, amending
State Capitol Building                 Article 7468, Revised
Austin, Texas 78711                    Civil Statutes of Texas,
                                       1925; effect on fifty-
                                       year protection clause
Dear Mr. Allen:                        in the Constitution.
       As Chairman of the Coneervatlon and Reclamation Com-
mittee you have submitted to us House Bill No. 176, and
asked our opinion as to whether or not its effect will be
to supersede the existlng'flfty-year protection clause set
out in Section 49(d) of Article III of the Constitution of
Texas.
       This constitutional provision was adopted November 6,
1962, and as amended November 8, 1966, regulates the acqui-
sition and development of water storage facilities, flltra-
tion, treatment and transportation of water, atd enlargement
of reservoirs. The pertinent proviso reads:     ....provlded.
however, the Texas Water Development Fund or any other
state fund provided for water development, transmission,
transfer or filtration shall not be used to finance any pro-
ject which contemplates or results In the removal from the
basin of origin of any surface water necessary to supply
the reasonable foreseeable future water requirements for
the next ensuing fifty-year period within the rixer basis
of origin, except on a temporary, interim basis.
       House Bill No, 176 amends present Article 7468, Re-
vised Civil Statutes of Texas, 1925, by adding thereto the
words 'or for any other beneficial use." Article 7468 pro-
vides the purposes for which water may be stored.
       You have advised that the words "beneficial use" re-
sulted in some concern among members of the House as to
whether or not the Water Development Board could transfer



                             -1Y42-
Hon.   John Allen, page 2(M-351)


water from East Texas basins to other basins and thus cir-
cumvent the fifty-year protection clause in the Constltu-
tion.
       It is the opinion of this office that the mere addi-
tion of the words 'or for any other beneficial use" could
not legally be used to violate or circumvent the fifty-year
period restriction written into the Constitution of Texas by
Section 49(d) of Article III.
       Furthermore, we have been assured by counsel for the
Texas Water Development Board that there is no intent on the
part of the Texas Water Development Board to use this lan-
guage as an overriding construction of the constitutional
fifty-year restriction.

                           SUMMARY
        Amendment to Article 7468, Revised Civil Sta-
        tutes of Texas, by House Bill No. 176 by add-
        ing,,thewords, "or for any other beneficial
              does not override the fifty-year protec-
        F&'clause   In Article III, Section 49(d) of
        the Constitution of Texas.




                                      rney General of Texas
Prepared by Vlnce Taylor
Assistant Attorney Qeneral
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
John Grace
Fisher A. Tyler
Roland Allen
Houghton Brownlee
W. V. Geppart
Staff Legal Assistant
                             -1743-